Citation Nr: 0432112	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  03-11 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel








INTRODUCTION

The veteran had active service from July 1978 to February 
1980 with two years, six months and 26 days of prior active 
service.

This appeal arises from a January 2003 rating decision of the 
Boise, Idaho Regional Office (RO).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran's duty assignment in service required her to 
perform repetitive typing. 

3.  Bilateral carpal tunnel syndrome was first diagnosed in 
2000.

4.  The medical evidence does not establish a nexus between 
the veteran's military service and the manifestation of 
bilateral carpal tunnel syndrome many years later.


CONCLUSION OF LAW

The veteran's bilateral carpal tunnel syndrome was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The veteran's DD 214 shows that her military occupational 
specialty was a legal clerk and court reporter.

The service medical records show that the veteran was seen in 
May 1976 complaining of a swollen right wrist.  She reported 
that she had been wresting over the weekend and hurt her 
wrist.  On examination, there was no edema or discoloration.  
The impression was a sprained wrist.  The next day the 
veteran complained of a two-day history of a painful right 
wrist.  X-rays were negative.  The impression was a sprain of 
the radial collateral ligament of the wrist.  

In October 1976, the veteran was seen after having "dumped" 
a motorcycle the day before.  There were multiple abrasions 
to include the right post wrist and the left medial wrist.  
The impression was multiple superficial abrasions and the 
veteran was returned to duty.  

On the January 1980 separation physical examination, the 
upper extremities were clinically evaluated as normal.  

In February 1980, the veteran filed a claim of service 
connection for a mental health disability.  

On VA examination in April 1980, there were no complaints 
regarding the wrists.  On examination there was no evidence 
of loss of range of motion, injury or other abnormality of 
the muscles, tendons or joints.  Range of motion of the 
extremities was intact.  The diagnoses did not include any 
disability of the wrists.  

The veteran filed a claim of service connection for bilateral 
carpal tunnel syndrome in September 2002.  She maintained 
that bilateral carpal tunnel syndrome was the direct result 
of repetitive typing that she had performed in service.

In October 2002, the veteran indicated that her military work 
consisted mainly of typing legal documents using old 
selectric typewriters.  She felt that using "old" style 
typewriters was very physically destructive.  She felt that 
repetitive typing, over a long period of time, caused her to 
develop carpal tunnel syndrome.  After service, she only 
worked in offices for brief periods of time.  She indicated 
that she first was treated for symptoms of carpal tunnel 
syndrome in 1994.  

A June 1994 VA treatment note indicates that the veteran was 
seen for pain and stiffness of the hands and forearm.  She 
also complained of numbness of the fingertips.  

An April 2000 nerve conduction study was interpreted as 
showing the presence of bilateral carpal tunnel syndrome.

Bilateral carpal tunnel release surgery was performed in 
January 2001.  The postoperative diagnosis was bilateral 
carpal tunnel syndrome.

An October 2002 statement from the VA physician who performed 
the January 2001 surgery indicates that the veteran had a 
long history of wrist and hand problems which had their 
origin while she was on active duty when she had to perform a 
lot of typing on older typewriters that required much greater 
force on the keys as compared to modern typing.  


Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The regulations further provide that with chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when: (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period) but is not identified until later, there 
is a showing of continuity of symptomatology after discharge, 
and medical evidence relates the symptomatology to the 
veteran's present condition.  See Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1999).

The service medical records to include the January 1980 
separation examination report are silent regarding 
complaints, clinical findings or diagnoses of bilateral 
carpal tunnel syndrome.  The veteran was treated twice in May 
1976 for a sprained wrist.  In October 1976, the veteran was 
treated for abrasions of the wrists after "dumping" a 
motorcycle.  X-rays were negative.  The wrist sprain in May 
1976 and abrasions in October 1976 are unrelated to the 
current claim for carpal tunnel syndrome; that is, the 
veteran has not contended, nor does the medical record show, 
that either of these minor inservice injuries played a role 
in the eventual manifestation of bilateral carpal tunnel 
syndrome.  

VA treatment records show that the veteran first complained 
of symptoms that were indicative of bilateral carpal tunnel 
syndrome in June 1994, more than 14 years after separation 
from service.  Bilateral carpal tunnel syndrome was first 
diagnosed in April 2000, more than 20 years following 
separation from service.

It is the veteran's contention that repetitive typing 
performed during service put pressure on her wrists which 
lead to the development of bilateral carpal tunnel syndrome.  
The veteran's DD 214 shows that she worked during service as 
a legal clerk and court reporter.  In view of this 
documentation, the Board finds that the record supports the 
veteran's allegation that her military employment called upon 
her to type on a regular basis.  

In order to successfully establish a claim of service 
connection for bilateral carpal tunnel syndrome, the medical 
evidence must demonstrate a nexus between the veteran's 
service and the manifestation of carpal tunnel syndrome many 
years later.  The VA physician who performed the carpal 
tunnel release surgery in January 2001, indicated in October 
2002, that the veteran had a long history of wrist problems 
that had an origin in service due to repetitive typing on old 
style typewriters.  There are multiple flaws in this 
statement which undermine its utility as nexus evidence.  The 
examiner does not indicate, nor does the evidence otherwise 
demonstrate, that the examiner reviewed the veteran's 
complete medical records dating from service before issuing 
this statement.  For example, the VA examiner failed to 
factor into his statement the fact that the veteran worked 
for three years after service, before being diagnosed with 
bilateral carpal tunnel syndrome, in jobs that required 
repetitive typing. 

The service medical records do not contain complaints or 
findings indicative of carpal tunnel syndrome.  Likewise, 
there are no post service medical records with complaints or 
findings indicative of carpal tunnel syndrome until 1994.  
For example, on VA examination in April 1980, musculoskeletal 
examination of the extremities was normal.  There is simply 
no evidence of chronicity during service or continuity of 
symptoms after service.  Thus, the evidence fails to support 
the assertion in the October 2002 medical statement (that was 
made in support of the current service connection claim), 
that the veteran had a long history of wrist problems.  

Furthermore, the October 2002 statement is very general in 
nature.  It does not specifically connect carpal tunnel 
syndrome to the veteran's typing duties in service.  In 
short, there is no medical evidence of record that would 
establish an etiological nexus between the veteran's military 
service and the ultimate manifestation of bilateral carpal 
tunnel syndrome.

The Board notes that the veteran has maintained that her 
claim should be accorded consideration under the presumptive 
service connection criteria.  There is no basis for such a 
construction as there was no evidence of carpal tunnel 
syndrome within the initial post service year.  See 38 C.F.R. 
§§ 3.307, 3.309.

The veteran has submitted personal statements to the effect 
that her current bilateral carpal tunnel syndrome is the 
result of her typing duties during service.  This evidence is 
insufficient to establish service connection.  The Court has 
held that laypersons cannot provide statements where an 
expert opinion is required.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Nothing in the claims file indicates that 
the veteran is a health care professional or that she 
otherwise has any specialized training or knowledge in the 
science of determining etiologies of medical conditions.  
Therefore, the lay opinion offered is beyond the competence 
of the veteran.  Black v. Brown, 10 Vet. App. 279 (1997).

Having considered the totality of the medical evidence, and 
in light of the applicable law and regulations, the Board 
concludes that it is more likely than not that the veteran 
does not currently have bilateral carpal tunnel syndrome that 
is related to her military service.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim.


VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Except for 
amendments not applicable, the provisions of the regulations 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO 
advised the appellant of the evidence necessary to support 
her claim of service connection.  The appellant has not 
indicated the existence of any pertinent evidence that has 
not already been requested, obtained, or attempted to be 
obtained.  All evidence identified by the appellant relative 
to this claim has been obtained and associated with the 
claims folder.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate her claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the RO sent the appellant a letter dated in October 
2002 as well as the statement of the case in April 2003, 
which notified the appellant of the type of evidence 
necessary to substantiate her claim.  The documents also 
informed her that VA would assist in obtaining identified 
records, but that it was the appellant's duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  The 
above documents also informed the appellant about the 
information and evidence she is expected to provide. 

In this case, the RO effectively developed the evidence 
underpinning this claim by obtaining all available evidence 
from both private and VA medical sources.  The appellant has 
not requested an opportunity to provide testimony at a 
hearing in support of her claim.  Therefore, the Board finds 
that further development is not necessary because there 
exists sufficient medical evidence to decide this claim.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  However, under the Veterans Benefits 
Act of 2003, it is now permissible for VA to adjudicate a 
claim before the expiration of the statutory one-year period 
within which a claimant has to respond after receiving a VCAA 
notice.  This provision is retroactive to the date of the 
VCAA, November 9, 2000.  See Veterans Benefits Act of 2003, 
Pub.L. 108-183, § 701, 117 Stat. 2651 (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103(b)).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
Pelegrini standard was upheld as the veteran received VCAA 
notice in October 2002 prior to the initial unfavorable AOJ 
decision in January 2003.   


ORDER

Entitlement to service connection for bilateral carpal tunnel 
syndrome is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



